Case 1:17-cr-00164-TWP-MJD Document 56 Filed 08/11/21 Page 1 of 3 PageID #: 250




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                             Case No. 1:17-cr-164-TWP-MJD-01

                                                        ORDER ON MOTION FOR
   v.                                                   SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)
   JERROD EMMERT                                        (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

  provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

  Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE.

  ☒ FACTORS CONSIDERED: See attached opinion.

  IT IS SO ORDERED.
Case 1:17-cr-00164-TWP-MJD Document 56 Filed 08/11/21 Page 2 of 3 PageID #: 251




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                           )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:17-cr-00164-TWP-MJD
                                                      )
  JERROD EMMERT,                                      ) -01
                                                      )
                               Defendant.             )

            Order Denying Motion for Compassionate Release Without Prejudice

         Defendant filed a pro se motion that the Court construed as a motion for compassionate

  release under the First Step Act of 2018. Dkt. 48. The Court appointed counsel to represent

  Defendant and stayed the case. Dkts. 49, 51. Counsel appeared on Defendant's behalf, dkt. 50,

  but then withdrew, dkts. 54, 55.

         After counsel withdrew, the Court ordered Defendant to supplement his motion for

  compassionate release with any information or argument that might inform the Court's

  discretion to grant or deny his motion for compassionate release on or before August 1, 2021.

  Dkt. 55. The Court warned Defendant that his motion for compassionate release would be

  deemed abandoned and denied without prejudice if he did not file a supplement as required. Id.

  The Court mailed its Order to Defendant on June 16, 2021.

         As of the writing of this Order, Defendant has not supplemented his motion for

  compassionate release as required, and the deadline for doing so has passed. Accordingly, the

  Court considers Defendant's motion for compassionate release abandoned, and the motion, dkt.




                                                2
Case 1:17-cr-00164-TWP-MJD Document 56 Filed 08/11/21 Page 3 of 3 PageID #: 252




  [48], is denied without prejudice. Nothing in this Order, however, prohibits Defendant from

  filing a new motion for compassionate release.

         IT IS SO ORDERED.



  Date: 8/11/2021



  Distribution:

  Jerrod Emmert
  Reg. No. 15879-028
  FCI Allenwood Medium
  Federal Correctional Institution
  P.O. Box 2000
  White Deer, PA 17887

  All Electronically Registered Counsel




                                               3
